Title: To James Madison from Benjamin Silliman, 9 June 1820
From: Silliman, Benjamin
To: Madison, James


                
                    Sir
                    New Haven June 9. 1820.
                
                I learned with some mortification that my printed circular relative to the Journal of Science had been forwarded to you—which was contrary to my intentions. I beg leave however to return my thanks for your very handsome treatment of the subject & to acknowledge the receipt of the 5$ enclosure.
                I hope you will not think me presuming if I take the liberty of forwarding the 1st. No of Vol 2 (recently from the press) & the remainder of that Vol whenever it shall appear requesting you to receive them as a mark of my respect, & disclaiming any additional remuneration, & any obligation on your part to continue the work. I remain with very great respect Your very oblgd & obt hble Servt
                
                    B Silliman
                
            